MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Dec 10 2020, 8:53 am
court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




APPELLANT PRO SE
Christina N. Bowman
Fort Myers, Florida



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christina Nicole Bowman,                                 December 10, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         20A-JP-934
        v.                                               Appeal from the Hamilton
                                                         Superior Court
Robert Allen Browne,                                     The Honorable Timothy B. Day,
Appellee-Respondent.                                     Judge
                                                         The Honorable Darren J. Murphy,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         29D01-1606-JP-787



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020            Page 1 of 26
                                STATEMENT OF THE CASE
[1]   Appellant-Petitioner, Christina Bowman (Mother), appeals the trial court’s

      March 26, 2020, Order on All Pending Matters (March 26, 2020 Order) in favor

      of Appellee-Respondent, Robert Browne (Father).


[2]   Affirmed.


                                                   ISSUES
[3]   Mother presents four issues on appeal, which we restate as:


              (1) Whether the trial court’s decision to retain jurisdiction is
                 clearly erroneous;


              (2) Whether the trial court’s grant of Father’s, and denial of
                 Mother’s, rule to show cause motions are clearly erroneous;


              (3) Whether the trial court’s determination that the parties
                 should continue to exercise joint legal custody is clearly
                 erroneous; and


              (4) Whether the trial court’s denial of Mother’s request to apply
                 the modification of Father’s child support obligation
                 retroactively was clearly erroneous.


                      FACTS AND PROCEDURAL HISTORY
[4]   On January 26, 2010, daughter I.B. (Child) was born to Father and Mother.

      On May 6, 2010, Father’s paternity was established by the Decatur County

      circuit court by means of an agreed entry. Mother and Father were awarded



      Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 2 of 26
      joint legal custody, with primary physical custody of Child with Mother.

      Father was to exercise parenting time, and a child support order was entered.


[5]   In 2015, Mother desired to relocate with Child to Florida. Father objected. On

      September 8, 2015, after a hearing, the trial court approved Mother’s relocation

      and ordered that Father would have parenting time during Child’s breaks from

      school. The trial court ordered “[b]oth [p]arties will work to improve

      communication” and that they would continue to exercise joint legal custody.

      (Appellant’s App. Vol. II, p. 48).


[6]   Through the remainder of 2015 and the spring of 2016, the parties litigated

      child support and parenting time matters in Indiana. On May 31, 2016, the

      trial court approved an agreement, executed by Mother and Father (May 31,

      2016 Order), on child support and parenting time that contained the following

      relevant provision:


              4. Continuing Jurisdiction of the Court. Neither party currently
              lives in Decatur County, Indiana. The Decatur County Clerk
              shall transfer venue of this matter to Hamilton County, Indiana.
              The custody and parenting time provisions provided for in this
              Agreement are subject to the continuing jurisdiction of the
              Hamilton County Court and may be reviewed from time to time
              upon petition of either party as circumstances and the best
              interests of [Child] may require.


      (Appellant’s App. Vol. II, p. 51). In addition to agreeing to a decrease in

      Father’s support obligation occasioned by Mother’s and Child’s move to

      Florida, the parties agreed to continue to share joint legal custody.


      Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 3 of 26
[7]   With Father’s approval, Mother enrolled Child in first grade in public school in

      Florida. Child had difficulty reading at grade level and was reluctant to attend

      school. Within two weeks of beginning the first grade, Mother ceased requiring

      Child to attend school, and Mother subsequently withdrew Child from school

      without informing Father or obtaining his approval. After Father filed a

      motion for rule to show cause, Child was assessed as being at-risk for a reading

      disability. On December 16, 2016, after a hearing, the trial court found Mother

      in contempt of the May 31, 2016 Order to share joint custody by unilaterally

      withdrawing Child from public school to homeschool her. Finding that Mother

      had “abdicated her parental role concerning [Child’s] education by allowing

      [Child] to dictate when [C]hild gets up in the morning and choose which

      subjects she wants to learn,” the trial court ordered Mother to re-enroll Child in

      public school to better address her reading needs. (Appellant’s App. Vol. II, p.

      63). The trial court denied Father’s request for a change in physical custody

      and Mother’s request to grant her sole legal custody. The trial court assessed

      Mother attorney’s fees but did not otherwise sanction her for being in contempt.


[8]   On October 13, 2017, Mother filed a verified petition in Lee County, Florida,

      seeking to transfer jurisdiction of the matter to Florida and to modify legal

      custody to rest solely in Mother. Mother provided notice to the Florida court of

      the open paternity/custody case in Indiana. In response, Father filed a motion

      for rule to show cause seeking to have Mother held in contempt for attempting

      to circumvent the trial court’s orders by filing her petition to modify custody in

      Florida and by failing to provide notice to Father of twenty-one doctor’s visits


      Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 4 of 26
by Child between September 1, 2016, and October 31, 2017. Additionally,

Father averred that Child did not have any mental health issues before moving

to Florida with Mother and that Child’s frequent therapy sessions were

negatively affecting her education by causing her to miss school. As a result,

Father sought a change in physical custody. On December 5, 2017, the trial

court issued an order stating that it had continuing jurisdiction over the matter

which it was not relinquishing and setting the matter for a hearing on February

16, 2018. Mother then filed an amended petition in the Florida court seeking to

have a judicial case management conference held between the Florida and

Indiana courts to determine jurisdiction. On January 4, 2018, Mother filed a

separate motion in Florida acknowledging that Indiana currently had

jurisdiction but seeking to present evidence and argument at a judicial case

management conference so that jurisdiction could be determined. On February

5, 2018, Mother filed her Verified Motion to Clarify Orders Regarding Legal

Custody; Motion for Rule to Show Cause; and Reply to [Father’s] Motion for

Rule to Show Cause in which she averred that Child had been diagnosed with

developmental dyslexia; Child’s school recommended an extended school year

for Child during the summer; despite his agreement to procure education

services for Child during summer parenting time, Father had failed to do so;

Father failed to communicate with Mother regarding Child’s special education

needs; and Father refused to have Child assessed for further educational

services. Because of these circumstances and the parties’ joint custody, Mother

averred that Child’s school could not further address Child’s needs. Mother

sought sole legal custody. Mother also averred that Father’s wife (Wife)

Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 5 of 26
interfered with the parties’ communication in contravention of the May 31,

2016 Order’s provision that communication should be between the parties. In

response to Father’s rule to show cause motion, Mother claimed that she had

filed her Florida motion to modify custody based on legal advice and had

voluntarily dismissed the motion based on other legal advice such that the

matter was moot and “not contemptuous.” (Appellant’s App. Vol. II, p. 202).

Mother also averred that the twenty-one doctor’s appointments were for

therapy. Mother requested that the trial court order Father to permit Child’s

school to evaluate her, set specific guidelines and time limits for making joint

legal decisions, and order that all communication be only between the parties

through an electronic communication application. On February 25, 2018,

Mother filed a motion requesting that the trial court review jurisdiction in this

matter and transfer it to the Florida courts based on a variety of factual matters

she claimed rendered Indiana an inconvenient forum. Mother further provided

in her petition that if the Indiana court wished to resolve all pending matters

before transferring jurisdiction, she should be allowed to have her witnesses

appear telephonically. On February 28, 2018, in response to Mother’s motions

and petitions, Father objected to a change in jurisdiction, requested Mother’s

jurisdictional petition be dismissed, or, in the alternative, that the jurisdictional

issue be bifurcated and the other issues be addressed at a later hearing. Father

also requested that child support be modified to $140 per week. On April 5,

2018, a guardian ad litem (GAL) was appointed for Child. On November 15,

2018, Mother filed an amended motion for rule to show cause in which she

alleged that, in contravention of the May 21, 2016 Order, during 2018 summer

Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 6 of 26
       parenting time Father traveled Las Vegas, Nevada, with Child without

       providing advance notice to Mother and, during the same period, he

       unilaterally failed to provide therapy for Child.


[9]    A July 9, 2018, hearing was rescheduled by joint agreement so that the GAL

       report could be completed and received by the parties. On November 26, 2018,

       after a hearing where evidence and argument were presented, the trial court

       denied Mother’s motion to reconsider jurisdiction. The trial court held

       additional hearings in this matter on December 6, 2018, March 28, 2019, and

       February 3, 2020. Seven witnesses appeared telephonically from Florida,

       including Betsy West, Child’s second grade teacher, Bertolo Bermudez, who

       had worked with Child on reading and ran meetings related to her educational

       needs, Dr. Laurie Guager, Child’s language pathologist who had diagnosed her

       with dyslexia in 2017, and Luis Navarrette, Mother and Child’s therapist. After

       the conclusion of the final hearing, the parties submitted their proposed findings

       of fact and conclusions of law as well as a summary of their respective requests.


[10]   On March 26, 2020, the trial court issued its Order on All Pending Matters in

       which it entered additional findings regarding its retention of jurisdiction. The

       trial court found Mother in contempt of the May 31, 2016 Order for filing her

       October 13, 2017 Florida petition and for failing to communicate and agree

       with Father regarding the twenty-one doctor’s visits. Because it was the second

       occasion that the trial court was finding Mother in contempt of its orders, the

       trial court ordered Mother to pay $2,500 to Father. The trial court denied

       Mother’s request for sole legal custody, denied Mother’s rule to show cause

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 7 of 26
       motions based on Wife’s alleged interference, Father’s summer 2018 out-of-

       state travel with Child, and Father’s alleged failure to provide therapy for Child.

       The trial court also declined Mother’s request to make the child support

       increase retroactive and ordered that no arrearage would be created by the

       change in support.


[11]   Mother now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review

[12]   Mother challenges the trial court’s March 26, 2020 Order in which it entered

       findings of fact and conclusions of law following the parties’ submission of

       proposed orders and summaries of requests. Our standard of review of a trial

       court’s findings and conclusions entered pursuant to Indiana Trial Rule 52(A) is

       well-settled and prohibits us from setting aside a trial court’s judgment unless it

       is clearly erroneous. In re Paternity of B.B., 1 N.E.3d 151, 160 (Ind. Ct. App.

       2013). In conducting our review, we consider whether the evidence supports

       the findings and whether the findings support the judgment. Id. Findings are

       only clearly erroneous when there is no evidence in the record to support them,

       and a judgment is clearly erroneous when it applies the incorrect legal standard

       of properly-found facts. Id. In making this determination, we consider only the

       evidence which supports the trial court’s judgment along with all reasonable

       inferences in favor of the judgment, and we will not reweigh the evidence or

       reassess the credibility of the witnesses. Manis v. McNabb, 104 N.E.3d 611, 617


       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 8 of 26
       (Ind. Ct. App. 2018). In addition, we defer to the judgment of the trial court in

       family law matters, as the trial court had the advantage of observing the

       witnesses first-hand. Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002). In

       accordance with that deference, we will not substitute our own judgment for

       that of the trial court’s simply because the evidence may support some other

       conclusion. Id.


[13]   As a preliminary matter, we observe that Father has failed to file an appellee’s

       brief. We do not undertake developing arguments for an appellee who does not

       file a brief. Edwards v. Edwards, 132 N.E.3d 391, 395 (Ind. Ct. App. 2019), trans.

       denied. Rather, in such cases, we will reverse if the appellant establishes prima

       facie error, meaning error at first sight or on the face of it. Id. “However, even

       in light of this relaxed standard, we still have the obligation to correctly apply

       the law to the facts in the record to determine whether reversal is required.” Id.

       If the appellant does not meet her burden to show prima facie error, we will

       affirm. In re Paternity of C.N.S., 901 N.E.2d 1102, 1105 (Ind. Ct. App. 2009).

       We also observe that Mother appears pro se, which is her right. However, a “pro

       se litigant is held to the same standards as a trained attorney and is afforded no

       inherent leniency simply by virtue of being self-represented.” Zavodnik v.

       Harper, 17 N.E.3d 259, 266 (Ind. 2014).


                                                 II. Jurisdiction

[14]   Mother argues that the trial court erred in denying her motion to transfer

       jurisdiction to Florida. Indiana has adopted the Uniform Child Custody

       Jurisdiction Act (UCCJA), which governs interstate custody disputes. See Ind.
       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 9 of 26
       Code 31-21-5 et seq. “One purpose of the UCCJA is to prevent parents from

       seeking custody in different jurisdictions in an attempt to obtain a favorable

       result.” Wilkinson v. Assante, 107 N.E.3d 1074, 1077 (Ind. Ct. App. 2018).

       Pursuant to the UCCJA, once a trial court is aware of an interstate dimension

       in a child custody dispute, the trial court has an affirmative duty to determine if

       it has jurisdiction and, if it does, whether it should exercise its jurisdiction. Id.

       We review a trial court’s jurisdictional determination for an abuse of discretion.

       Id.


[15]   Under the UCCJA, an Indiana court that renders an initial custody

       determination retains exclusive, continuing jurisdiction over the matter until it

       determines that neither the child nor the child’s parents has a significant

       connection with Indiana or until an Indiana court or a court of another state

       determines that the child and the child’s parents do not presently reside in

       Indiana. I.C. § 31-21-5-2(a). A child’s parent retains a ‘significant connection’

       with Indiana for purposes of the UCCJA when that parent resides in Indiana.

       In re Custody of A.N.W., 798 N.E.2d 556, 562 (Ind. Ct. App. 2003), trans. denied.

       A trial court with jurisdiction over a child custody dispute may, nevertheless,

       decline to exercise its jurisdiction if it determines that it is an inconvenient

       forum and that a court of another state is more convenient. I.C. § 31-21-5-8(a).

       In rendering its determination, a trial court considers the following non-

       exhaustive list of factors:




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 10 of 26
               (1) Whether domestic violence has occurred and is likely to
               continue in the future and which state is best able to protect the
               parties and the child.


               (2) The length of time the child has resided outside Indiana.


               (3) The distance between the Indiana court and the court in the
               state that would assume jurisdiction.


               (4) The relative financial circumstances of the parties.


               (5) An agreement of the parties as to which state should assume
               jurisdiction.


               (6) The nature and location of the evidence required to resolve
               the pending litigation, including the child’s testimony.


               (7) The ability of the court of each state to decide the issue
               expeditiously and the procedures necessary to present the
               evidence.


               (8) The familiarity of the court of each state with the facts and
               issues in the pending litigation.


       I.C. § 31-21-5-8(b); Tamasy v. Kovacs, 929 N.E.2d 820, 827 (Ind. Ct. App. 2010).


[16]   Here, the Decatur County circuit court entered the original custody order, and,

       at the November 26, 2018, hearing, the trial court found that Father continued

       to live in Indiana. Thus, we conclude that the Indiana courts were vested with

       exclusive and continuing jurisdiction in this matter because the initial custody

       order was issued in this state and Father continued to maintain a ‘significant

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 11 of 26
       connection’ with the state by continuing to reside here. I.C. § 31-21-5-2(a); In re

       Custody of A.N.W., 798 N.E.2d at 562.


[17]   Furthermore, at the November 26, 2018, hearing, the trial court considered the

       factors enumerated in section 31-21-5-8(b) and found that Child had been living

       in Florida for approximately three years; Indiana and Florida are separated by

       great distance; Mother earned more than Father; the May 31, 2016 Order

       provided that jurisdiction would remain in Indiana; the GAL could testify

       regarding Child; although most of the witnesses pertinent to Child’s health were

       located in Florida, the evidence that could be presented through Child’s

       medical records was adequate; it remained to be determined how information

       regarding Child’s educational issues could be presented in Indiana; and that the

       Indiana trial court’s ability to entertain matters involving Florida law was not

       an impediment to exercising jurisdiction. The trial court further found that no

       other Florida court had jurisdiction and the parties had eight pending motions

       in Indiana. In its March 26, 2020 Order, the trial court entered the following

       additional relevant findings of fact and conclusions thereon:


               23. On February 25, 2018, several months after appealing
               directly to Florida [c]ourts in October 2017, Mother filed her
               Motion for a Transfer of Jurisdiction.

               24. Mother moved to Florida in August 2015. She availed the
               Indiana [c]ourts from August 2015 until October 2017.

               25. In fact, Mother agreed that Hamilton County, Indiana
               should have jurisdiction in the May 31, 2016 Order.




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 12 of 26
               26. The [c]ourt notes that Mother only attempted to transfer
               jurisdiction after she was ordered to be in contempt on
               December 15, 2016.


       (Appellant’s App. Vol. II, p. 33).


[18]   The May 31, 2016 Order provided that jurisdiction would be in Indiana and, at

       the time that the trial court decided to retain jurisdiction, the trial court had

       access to Child’s medical and educational records as well as the GAL’s report

       and testimony, even if it did not have access to all of Mother’s witnesses. The

       trial court was familiar with the parties, Child, and some of the issues

       surrounding the instant litigation, having heard the evidence on Father’s

       previous rule to show cause resulting from Mother unilaterally deciding to

       remove Child from public school in 2016. In addition, we note, as did the trial

       court, that Mother submitted herself to the jurisdiction of the Indiana courts

       until she was found in contempt, which supported the trial court’s reasonable

       inference that Mother was at least partially motivated by her desire to find a

       forum that would provide her with a more favorable outcome. Although the

       evidence could have supported a different result, our standard of review

       precludes us from second-guessing the determination of the trial court. See Kirk,

       770 N.E.2d at 307. Given the evidence supporting the trial court’s

       jurisdictional determination, we cannot conclude that the trial court’s decision

       to exercise its jurisdiction was clearly erroneous. See In re Paternity of B.B., 1

       N.E.3d at 160.




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 13 of 26
[19]   In arguing otherwise, Mother first draws our attention to the trial court’s

       remark at the November 26, 2018, hearing that the GAL would be on the “hot

       seat” as evidence that the trial court “had already made up its mind prior to

       hearing the [j]urisdictional evidence.” (Appellant’s Br. p. 13). However, a

       GAL’s function is to advocate for the best interests of the child, not for either

       parent, so we do not discern even the suggestion of bias in the trial court’s

       remark.


[20]   Mother next argues that the trial court abused its discretion because the UCCJA

       “prioritizes the use of the child’s ‘home state’, as the exclusive basis for

       jurisdiction of a custody determination” and that “Indiana Code section 31-21-

       5-1 provides that, under the [UCCJA], the “‘home state’ of the child is the state

       where the child has resided for the previous six month prior to the filing of the

       proceeding.” (Appellant’s Br. pp. 12-13). Mother supports these arguments

       with citation to New Jersey caselaw and a 2015 unpublished Indiana Court of

       Appeals opinion, neither of which is binding legal authority, even if they were

       relevant. In addition, Mother’s argument misses the mark because section 31-

       21-5-1 applies to initial custody determinations and is not directed to the issue

       of whether a trial court should continue to exercise its original jurisdiction.


[21]   Mother also argues that the monetary expense to her of litigating in Indiana

       rendered it an inconvenient forum because she is a single parent with a single

       income. We do not find this to be a persuasive argument, as the evidence at the

       November 26, 2018, hearing was that Mother earned a greater income than

       Father. Crediting Mother’s argument would entail reweighing the evidence,

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 14 of 26
       which is contrary to our standard of review. See Manis, 104 N.E.3d at 617.

       Mother also relies on matters outside of the record on appeal, such as her claim

       that the trial court was not familiar with Child’s school district policies which

       she enumerates. These arguments are in contravention of the Indiana

       Appellate Rules which require factual matters to be supported by citations to

       the record. See Ind. Appellate Rule 46(A)(8)(a). In addition, Mother contends

       that the trial court did not timely render its jurisdictional determination because

       it did not deny her Motion to Transfer Jurisdiction until March 26, 2020, when

       it issued its Order on All Pending Matters. This argument ignores the trial

       court’s oral ruling at the November 26, 2018, hearing that it would retain

       jurisdiction. In short, because the trial court’s decision to retain its jurisdiction

       was supported by the evidence, we will uphold it.


                                              III. Contempt Orders

[22]   Mother challenges the trial court’s conclusion that she was in contempt of its

       previous orders and its denial of her rule to show cause motions against Father.

       Indiana trial courts have the inherent authority to enforce their orders through

       their contempt powers. In re Paternity of N.T., 961 N.E.2d 1020, 1022 (Ind. Ct.

       App. 2012). “It is soundly within the discretion of the trial court to determine

       whether a party is in contempt, and we review the judgment under an abuse of

       discretion standard.” Reynolds v. Reynolds, 64 N.E.3d 829, 832 (Ind. 2016).

       “We will reverse a trial court’s findings of contempt only if there is no evidence

       or inference therefrom to support the finding.” Id.




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 15 of 26
                                              A. Contempt by Mother

[23]   In Father’s rule to show cause motions, he alleged that Mother violated the

       May 31, 2016 Order by filing her October 13, 2017 petition in Florida and that

       Mother willfully violated her responsibility as a joint legal custodian when she

       failed to communicate or reach an agreement with Father regarding twenty-one

       doctor’s visits for Child between September 1, 2016, and October 31, 2017. In

       its March 26, 2020 Order finding Mother in contempt, the trial court entered

       the following relevant findings:


               2. After reviewing the evidence and the May 31, 2016 Order, the
               [c]ourt finds that Father’s Verified Motion for Rule to Show Cause
               regarding Mother’s October 17, 2013 Petition to Domestic [sic] is
               GRANTED. [Mother] willfully violated the May 31, 2016
               [O]rder that clearly states that the jurisdiction should remain in
               Hamilton County, Indiana unless either party petitions for a
               review by the [c]ourt.


               ****


               5. Father admitted evidence as to the twenty-one different
               doctor’s visits. Mother failed to produce evidence showing that
               she did in fact inform Father of each appointment in advance,
               seek his agreement, and provide follow up information following
               each appointment.


               6. Communication is critically important between co-parents
               particularly when the parents live far apart. The [c]ourt
               determined the evidence clearly shows that Mother views Father
               less as a co-parent, but more as an obstacle that interferes in her
               own objectives.



       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 16 of 26
       (Appellant’s App. Vol. II, pp. 30-31). The trial court found that, because this

       was Mother’s second occasion to be found in contempt and there was evidence

       that she continued to willfully disregard the court’s orders, it would order

       Mother to pay Father $2,500.


[24]   Mother contends that the trial court abused its discretion in finding her in

       contempt for filing her October 13, 2017 petition in Florida because the May

       31, 2016 Order did not specify that she must petition for review of jurisdiction

       in Indiana and because she merely relied upon the advice of counsel when she

       filed her Florida petition. However, Section 4 of the May 31, 2016 Order

       entitled “Continuing Jurisdiction of the [c]ourt” expressly provided that “[t]he

       custody and parenting time provisions provided for in this Agreement are

       subject to the continuing jurisdiction of the Hamilton County Court and may be

       reviewed from time to time upon petition of either party as circumstances and

       the best interests of [Child] may require.” (Appellant’s App. Vol. II, p. 51)

       (emphasis added). Thus, Mother’s argument flies in the face of the express

       language of the May 31, 2016 Order. In addition, Mother does not support her

       second proposition—that reliance on the advice of counsel excuses contempt—

       with any citation to legal authority. As noted above, an appellant must support

       each contention with cogent reasoning and citation to the legal authority relied

       upon. App. R. 46(A)(8)(a). Failure to present a cogent argument on appeal

       results in waiver of the issue. Martin v. Hunt, 130 N.E.3d 135, 137 (Ind. Ct.

       App. 2019). Therefore, we decline to address Mother’s argument regarding her

       reliance on the advice of counsel.


       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 17 of 26
[25]   As to the trial court’s finding of contempt based on Child’s twenty-one doctor’s

       visits, Mother contends that the evidence did not support a finding that she

       failed to inform Father of these visits. However, between September 1, 2016,

       and October 31, 2017, Wife carried Child on her health insurance policy.

       Father presented a summary of claims made on Wife’s policy that showed that

       Child had at least twenty-one discrete claims during that time period. Father

       also testified that prior to the parties using an online communication

       application in July 2018, Mother did not inform him about Child’s medical

       appointments unless Child would be absent from school or it supported

       Mother’s case. This evidence sufficiently supported the trial court’s findings,

       and it is the only evidence that we will consider in conducting our review. See

       Manis, 104 N.E.3d at 617. We also reject Mother’s assertion that she could not

       be held in contempt for failing to apprise Father of these visits because no court

       order required her to do so or to obtain Father’s approval. Mother knew that

       she shared legal custody of Child with Father, and “joint legal custody” is

       defined as sharing “authority and responsibility for the major decisions

       concerning the child’s upbringing, including the child’s education, health care,

       and religious training.” I.C. § 31-9-2-67.


[26]   Mother also briefly challenges that trial court’s contempt sanction ordering her

       to pay $2,500 to Father, arguing that she was complying with the trial court’s

       orders and had only been found in contempt once, not twice, as found by the

       trial court. However, we have already determined that the evidence supported

       the trial court’s conclusion that Mother violated its orders, and the record


       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 18 of 26
       indicates that Mother had previously been found to be in contempt on

       December 15, 2018, which would make this her second contempt citation.

       Concluding that the trial court’s findings and conclusions regarding Mother’s

       contempt were supported by the evidence, we do not find them to be clearly

       erroneous. See In re Paternity of B.B., 1 N.E.3d at 160.


                                               B. Father’s Contempt

[27]   Mother sought to have Father held in contempt based on her allegations that, in

       violation of the May 26, 2016 Order, Wife interfered with Father and Mother’s

       communications, Father failed to inform Mother that he would travel to Las

       Vegas with Child during his summer 2018 parenting time, and Father failed to

       ensure that Child engaged in therapy during his parenting time. In denying

       Mother’s rule to show cause motions, the trial court entered the following

       relevant findings regarding those issues:


               20. The evidence shows that in fact, Mother contacted Wife
               directly at different times. In addition, due to the distance
               involved, Father’s work as a plumber, and Wife’s insurance
               experience, Wife’s communication with Mother was appropriate.


               ****


               43. [] Father is permitted to travel with [] Child during his
               parenting time. There is not a single order stating that he cannot
               travel. Father is admonished that any further out of state travel
               involving [him and Child] must be fully communicated to
               Mother beforehand.




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 19 of 26
               44. [] There is not a single order stating that Father must
               facilitate therapy for Child during his parenting time. Father is
               admonished that [C]hild has anxiety and therapy assists with
               that. It is in the best interest of [C]hild that Father attempt to
               continue therapy when [C]hild is with him even if that therapy
               consists of telephonic sessions with [C]hild’s therapist in Florida.


       (Appellant’s App. Vol. II, pp. 33, 36-37).


[28]   Mother contends that Father was in contempt because the May 26, 2016 Order

       directed the parties to improve their communication, incorporated the ancillary

       provisions of Section I of the Indiana Parenting Time Guidelines (IPTG), and

       that the “IPTG states ‘. . . All communications concerning a child shall be

       conducted between the parents. . .’ (IPTG Sec. 1(A)(1))”. (Appellant’s Br. p.

       21). In support of this argument, Mother directs our attention to a letter Father

       sent her on November 13, 2011, in which Father requested that Mother

       communicate with Wife. Mother also directs our attention to various portions

       of Father’s testimony in which he recognized that Wife communicated with

       Mother. However, the trial court findings regarding Mother’s communication

       with Wife are supported by various emails admitted at trial which Mother

       addressed directly to Mother and Father and Wife’s testimony that Father was

       often not accessible due to his work, whereas Wife worked at a computer all

       day. In light of this evidence, the trial court’s findings were not clearly

       erroneous. See In re Paternity of B.B., 1 N.E.3d at 160. Mother’s argument does

       not persuade us because it essentially requests that we consider evidence that




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 20 of 26
       does not support the trial court’s decision, which is contrary to our standard of

       review. See Manis, 104 N.E.3d at 617.


[29]   Mother also argues that Father was in contempt of the May 31, 2016 Order

       because the IPTGs require that a parent traveling with a child during parenting

       time provide the other parent an itinerary and details where they can be

       reached, all of which she contends he did not do for purposes of the 2018 trip to

       Las Vegas. Mother further argues that Father was in contempt because the

       IPTGs provide that a parent should “participate in ongoing therapies and

       treatment prescribed for a child . . .” which she contends Father failed to do

       when Child did not receive therapy during Father’s parenting time.

       (Appellant’s Br. p. 25). However, putting aside the fact that Father testified at

       the March 28, 2019, hearing that he had informed Mother he would travel with

       Child to Las Vegas, even if Father had violated the portions of the IPTG that

       were incorporated by reference into the May 31, 2016 Order, Mother provides

       us with no legal authority for her proposition that the trial court committed

       reversible error by failing to find Father in contempt under these circumstances.

       Although Father has failed to provide us with an appellee’s brief, this does not

       relieve Mother of her burden to support her argument with legal authority

       supporting her position. Without more, and given the deference we accord to

       trial courts in family law matters, we will not substitute our own judgment for

       that of the trial court. See Kirk, 770 N.E.2d at 307.




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 21 of 26
                                      IV. Modification of Legal Custody

[30]   Mother also challenges the trial court’s decision not to modify legal custody of

       Child to rest solely with her. We review a trial court’s ruling on legal custody

       modifications for an abuse of its discretion, which occurs when its decision is

       against the logic and effect of the facts and circumstances before it. Hecht v.

       Hecht, 142 N.E.3d 1022, 1028 (Ind. Ct. App. 2020). “[I]t is not enough that the

       evidence might support some other conclusion, but it must positively require

       the conclusion contended for by appellant before there is a basis for reversal.”

       Id. at 1029. Given the deference that we accord to trial courts in matter of

       family law, it is “relatively rare” for us to reverse a child custody determination.

       Id.


[31]   The trial court entered the following relevant findings denying Mother’s legal

       custody motion:


               15. The [c]ourt has heard and reviewed substantial evidence in
               the form of documentation and witnesses of Mother’s inability to
               cooperate with Father, Child’s medical professionals, and the
               faculty of three different schools Child has attended in the past
               four years.


               16. The [GAL] also found in his report that legal custody should
               remain the same.


               17. The parties shall continue to have joint legal custody.
               Mother and Father shall both make every effort to resolve
               disputes between themselves. If disputes cannot be resolved, the
               parties shall engage in mediation prior to filing any further


       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 22 of 26
               motions for rule to show cause or motions to modify custody
               except in the case of an emergency.


       (Appellant’s App. Vol. II, p. 32).


[32]   The only trial court finding specifically challenged by Mother is that pertaining

       to her inability to cooperate with the personnel at Child’s three schools. While

       Mother acknowledges that there was evidence that she had conflicts with Betsy

       West, Child’s second grade teacher at Littleton Elementary, “there was no

       evidence presented from two of the schools mentioned here.” (Appellant’s Br.

       p. 27). However, Father testified at the November 26, 2018, hearing that

       Mother had never been supportive of Child’s educators and that at a meeting to

       discuss accommodations for Child at her most recent school, Edison Arts

       Elementary, Mother had been “very combative,” such that one of the school’s

       personnel had to remind Mother that they were at the meeting for Child and

       not to fight. (Transcript Vol. II, p. 110). It was the opinion of the GAL that


               Mother’s continued educational disputes, from the earlier
               withdraw from school to home school, up to and including
               refusing to agree with the 504 Plan of [Child’s] school cause
               concern that Mother will not accept that the school has provided
               accommodations for [Child], and that they also have expertise in
               education related disabilities.


       (Exh. Vol. IV, p. 55). In addition, at the final evidentiary hearing, Mother

       acknowledged that she had “problems” working with the staff at Littleton and

       Edison Arts. (Tr. Vol. III, p. 107). This evidence supports the trial court’s



       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 23 of 26
       finding that Mother had demonstrated an inability to cooperate with Child’s

       school personnel.


[33]   The remainder of Mother’s argument challenging the trial court’s denial of her

       request to modify legal custody consists of drawing our attention to evidence

       which she contends demonstrates that Father impeded communication with her

       and Father did not sufficiently accept Child’s medical and educational issues.

       These arguments are unavailing inasmuch as crediting them would require us to

       consider evidence that does not support the trial court’s determination, which is

       contrary to our standard of review. See Manis, 104 N.E.3d at 617. Because

       sufficient evidence supported the trial court’s findings denying Mother’s request

       to modify legal custody, we will not disturb the trial court’s ruling.


                                           V. Child Support Arrears

[34]   Mother’s last contention is that the trial court erred when it did not order the

       modification of Father’s child support obligation to be applied retroactively. As

       a general matter, a trial court may choose to make the modification of child

       support relate back to the date the petition to modify was filed, or to any date

       thereafter. Becker v. Becker, 902 N.E.2d 818, 820 (Ind. 2009). We review a trial

       court’s decision on whether to order retroactive child support for an abuse of

       discretion. Sexton v. Sedlack, 946 N.E.2d 1177, 1183 (Ind. Ct. App. 2011), trans.

       denied.


[35]   The trial court entered the following relevant findings regarding child support:




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 24 of 26
               32. The [c]ourt notes that Father has incurred an involuntary
               change in lifestyle due to a pending divorce with [W]ife. Father
               will no longer be able to share the cost of his household overhead
               with another income earner.


               33. At the time of the filing of this order, the Country is in the
               middle of the COVID-19 national emergency. Indiana Governor
               Holcomb has issued executive orders declaring only essential
               businesses should remain open and ordering citizens to stay at
               home. Father is a plumber. The [c]ourt is unable to ascertain the
               effect of these executive orders on Father’s income.


               34. A retroactive application of child support backdated to the
               date of filing would create an arrearage of over $5,500. Given
               the crisis and Father’s altered circumstances, the [c]ourt finds an
               arrearage to be unfair.


       (Appellant’s App. Vol. II, pp. 34-35). The trial court ordered Father’s new

       child support obligation to be effective as of March 27, 2020, creating no

       arrearage.


[36]   Mother argues that the “waiver of back support was not supported by the

       evidence, since Father presented no evidence explaining or requesting that it be

       waived. The [t]rial [c]ourt entered findings sua sponte, such findings are clearly

       erroneous.” (Appellant’s Br. p. 32). However, Father had requested physical

       custody be awarded to him, with an attendant reduction in his child support. In

       addition, in her proposed Order, Mother specifically requested that the new

       child support order she requested be applied retroactively to create a $5,293.38

       arrearage. Therefore, the trial court’s findings were not sua sponte, in that they

       were in response to Mother’s express request. The trial court ruled on Mother’s
       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 25 of 26
       request, which Mother does not refute was within its discretion. Furthermore,

       although Mother does not specifically challenge the evidence supporting the

       trial court’s individual findings of fact, Father testified regarding his income, his

       work as a plumber, and his pending divorce, and, therefore, there was evidence

       supporting the trial court’s order, which precludes us from finding it clearly

       erroneous. See In re Paternity of B.B., 1 N.E.3d at 160.


                                             CONCLUSION
[37]   Based on the foregoing, we conclude that the trial court’s March 26, 2020 Order

       on All Pending Motions was supported by the evidence and is not clearly

       erroneous.


[38]   Affirmed.


[39]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-934 | December 10, 2020   Page 26 of 26